Rogers, J.,
dissenting. The facts in this case, in my opinion, warrant the conclusion that the sales of sugar on the levee, at New Orleans, are cash sales; that the commercial usage is, that when sales are made to persons or firms recognized as solvent, collections are made five days after sale; if not considered solvent, cash upon delivery. By the term cash, we must understand money, and applying the term to sales, we must understand it in a sense distinguishing such transaction from a barter, exchange, or credit sale.
As the custom is well established, and the daily transactions are had in accordance with it, to my mind it would change entirely the character of these business transactions; for when it is understood between the parties that the transaction is for cash, the view of my colleague places upon it an entirely different character, and calls it a credit sale.
• The custom of extending the payment for five days is not unreasonable; it is not in violation of law, and courts should, under such circumstances, recognize the force and validity of commercial usage, in order to exactly apply the evident intentions of parties to their contracts.
In 9 An. p. 90,1 think this view is expressed by the Supreme Court, and while the facts of the present case differ somewhat from the facts there reported, the legal propositions announced apply with great force. My opinion is that, the judgment of the lower court, which was for defendant, should be reversed, and one rendered for plaintiffs.